Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 July 2019 and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Yamamoto (US 2009/0153980).
Regarding claim 1, Yamamoto discloses an imaging lens (see Fig 13) consisting of, in order from an object side (see Fig 13; object side refers to left side of figure from where light enters the object) to an image side (see Fig 13; image side refers to right side of figure to where light is directed to): a first lens group that has a refractive power (see Fig 13; Table 6; G1 has a refractive power that can be calculated using radius of curvatures and refractive indices of lens in said group); a stop (S, aperture stop); a second lens group that has a positive refractive power (see Fig 13; Table 6; G2 refractive power is calculated from radius of curvatures and refractive indices of lens in said group to be 0.019711 which is positive); and a third lens group that has a negative refractive power (see Fig 13; Table 6; G3 refractive power is calculated from radius of curvatures and refractive indices of lenses in said group to be -0.0082), wherein the second lens group (G2, second lens group) includes at least one negative lens (see Fig 13; Table 6; lens L21 is negative calculated from radius of curvatures and refractive index) and at least one positive lens (see Fig 13; Table 6; lens L22 is positive, calculated from radius of curvatures and refractive index), wherein the second lens group (G2, second lens group) moves along an optical axis (see Fig 13; Para [0176]; second lens group moves along optical axis), and the third lens group remains stationary with respect to an image plane (see Fig 13; Para [0179]; third lens group is cemented and remains stationary), during focusing from an object at infinity to a closest object (see Fig 13; Para [0176]), and wherein image blur correction is performed by moving only the entire third lens group or only a part of the third lens group as a vibration reduction lens group in a direction intersecting the optical axis (see Fig 13; Para [0179, 0180]; part of third lens group acts as a vibration reduction lens group).
Regarding claim 5, Yamamoto discloses the imaging lens (see Fig 13) according to claim 1, wherein focusing from the object at infinity to the closest object is performed by integrally moving the entire first lens group (G1, first lens group), the stop (S, aperture stop), and the entire second lens group (G2, second lens group) toward the object side (see Fig 13; Para [0176]; focusing is performed by moving the entire first and second lens group), or focusing from the object at infinity to the closest object is performed by integrally moving a part of the first lens group including a lens closest to the image side in the first lens group, the stop, and the entire second lens group toward the object side (Prior art mentions focusing moving first and second lens groups towards object side).
Regarding claim 6, Yamamoto further discloses the imaging lens (see Fig 13) according to claim 5, wherein in a state where the object at infinity is in focus (Para [0176]), assuming that a composite focal length of the lenses moving during focusing is fc (see Fig 13; Table 6; composite focal length, f12=41.164), and a focal length of the imaging lens is f (see Table 6; f=62.20), Conditional Expression (4) is satisfied, which is represented by 0.6 < fc/f < 1 (see Table 6; 41.164/62.20 = 0.6618).
Regarding claim 7, Yamamoto further discloses the imaging lens (see Fig 13) according to claim 6, wherein Conditional Expression (4-1) is satisfied, which is represented by 0.65 < fc/f < 0.9 (see Table 6; 41.164/62.20 = 0.6618 from f and fc of claim 6). 
Regarding claim 8, Yamamoto further discloses the imaging lens (see Fig 13) according to claim 1, wherein the second lens group (G2, second lens group) includes a negative lens concave toward the object side (see Fig 13; lens L21 is concave on object side) and a positive lens convex toward the image side (see Fig 13; lens L23 is convex on image side). 
Regarding claim 11, Yamamoto further disclosed the imaging lens (see Fig 13) according to claim 1, wherein the first lens group has a positive refractive power (see Fig 13; Table 6; Para [0175]; G1 positive). 
Regarding claim 12, Yamamoto further discloses the imaging lens (see Fig 13) according to claim 1, wherein the vibration reduction lens group  consists of three or less lenses (see Fig 13; consisting of L31 and L32).
Regarding claim 13, Yamamoto further discloses the imaging lens (see Fig 13) according to claim 1, wherein the vibration reduction lens group (see Fig 13; consisting of L31 and L32) includes at least one aspheric lens surface having an inflection point (see Fig 13; Para [0179]; L32 has an aspheric lens surface with inflection point). 
Regarding claim 14, Yamamoto further discloses the imaging lens (see Fig 13) according to claim 1, wherein a total number of lenses (see Fig 13; lens L11, L12, L13, L14, L21, L22, L23) included in the first lens group and lenses included in the second lens group is seven or less (see Fig 13; Table 3; total number of lenses is seven). 
Regarding claim 15, Yamamoto further discloses an imaging apparatus (Para [0010]; prior art discloses lens use in optical apparatus) comprising the imaging lens (see Fig 13) according to claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama (US 2018/0157015) in view of Yamamoto (US 2009/0153980).
Regarding claim 1, Shibayama discloses an imaging lens (see Fig 9) consisting of, in order from an object side (see Fig 9; object side refers to left side from which light from an object enters the device) to an image side (see Fig 9; image side refers to right side from where light is directed onto an image plane): a first lens group (G1, first lens group) that has a refractive power (Table 3; refractive power can be calculated from the radius of curvature and the refractive index of lens in the first group); a second lens group (G2, second lens group) that has a positive refractive power (see Fig 9T; Table 3; refractive power is calculated from radius of curvature and refractive indices of lenses in the second group to be positive); and a third lens group (G3, third lens group) that has a negative refractive power (see Fig 9T; Table 3; refractive power is calculated from the radius of curvature and the refractive index of lens in the third lens group to be negative), wherein the second lens group G2 includes at least one negative lens (see Fig 9; Table 3; Lens L22 is negative) and at least one positive lens (see Fig 9; Table 3; Lens L21 is positive), wherein the second lens group G2 moves along an optical axis (see Fig 9; Para [0120]; lens group 2 moves along optical axis as focusing lens group), and the third lens group remains stationary with respect to an image plane (see Fig 9; Para [0108, 0114]; G3 comprises cemented lenses that are stationary), during focusing from an object at infinity 
Shibayama does not disclose a stop between the first and second lens groups. Shibayama and Yamamoto are related because both disclose imaging lens.
Yamamoto discloses an imaging lens (see Fig 1), wherein a stop (S, stop) is placed between the first (G1, first lens group) and second lens groups (G2, second lens group). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Shibayama with a stop between the first and second lens groups for the purpose of improving image quality by limiting the amount of light reaching the image plane.
Regarding claim 2, Shibayama in view of Yamamoto further disclose the imaging lens according to (see Fig 9) claim 1, wherein the vibration reduction lens group has a negative refractive power (see Fig 9; Table 3; refractive power of vibration lens group is negative), and wherein in a state where the object at infinity is in focus (see Fig 9; Para [0200]), assuming that a composite focal length from a lens closest to the object side (L11, first lens) in the first lens group to a lens disposed adjacent to the object side in the vibration reduction lens group (L33, third lens of group three) is fa (see Fig 9; Table 3; composite focal length of lenses calculated from radius of curvatures and refractive indices to be -21.8096), and a composite focal length from the lens closest to the object side in the first lens group (L11, first lens) to a lens closest to the image side (L34, fourth 
Regarding claim 3, Shibayama in view of Yamamoto discloses the imaging lens (see Fig 9) according to claim 2, wherein Conditional Expression (1-1) is satisfied, which is represented by 1.2 < fb/fa < 1.4 (1-1) (see Table 3; -29.6217/-21.8096 = 1.358 from calculated composite focal lengths of claim 2).
Regarding claim 9, Shibayama in view of Yamamoto discloses the imaging lens (see Fig 9) according to claim 1, wherein the vibration reduction lens group has a negative refractive power (see Fig 9; G32 comprising lenses L33 and L34 has negative refractive power), and wherein the vibration reduction lens group includes at least one negative lens (see Fig 9; Table 3; lens L33 is negative), wherein assuming that a refractive index of a negative lens, which has a smallest absolute value of the focal length among lenses in the vibration reduction lens group (see Fig 9; lens L33 has smallest absolute value of focal length between negative lenses in that group), at the d line is NdOIS, Conditional Expression (5) is satisfied, which is represented by 1.7 < NdOIS (see Table 3; NdOIS= 1.804).
Regarding claim 10, Shibayama in view of Yamamoto discloses the imaging lens (see Fig 9) according to claim 9, wherein Conditional Expression (5-1) is satisfied, which is represented by 1.75 < NdOIS < 2.1 (5-1) (see Table 3; NdOIS= 1.804).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose or render obvious wherein in a state where the object at infinity is in focus, assuming that a focal length of the imaging lens is f, a maximum image height is Ymax, an F number of the imaging lens is FNo, a distance on the optical axis from a lens surface closest to the object side to a lens surface closest to the image side is DD, and a back focal length of the imaging lens at an air conversion distance is Bf, Conditional Expressions (2) and (3) are satisfied, which are represented by  1 < f/Ymax < 2.3 (2), and 3.4 < FNox(DD+Bf)/Ymax < 10 (3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.A.S./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872